DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (US PGPub 2011/0215451, hereinafter referred to as “Yim”).
Yim discloses the semiconductor device as claimed.  See figures 1-20, and corresponding text, where Yim teaches, pertaining to claim 1, a semiconductor package structure comprising: a printed circuit board (PCB) or package substrate (101) (figure 1; [0073]) an interposer bonded to the PCB or package substrate through first solder bumps disposed on a first side of the interposer (102i), the first solder bumps (206) having a first pitch (figure 5; [0080]); and a plurality of semiconductor chips (102), each of the semiconductor chips (102) being bonded to a second side of the interposer through second solder bumps having a second pitch that is less than the first pitch, and (ii) comprising a substrate with one or more transistors or integrated circuits formed thereon (figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 2, wherein adjacent semiconductor chips bonded to the interposer are separated by air gaps or insulating passivation material, the air gaps or insulating passivation material providing electrical isolation between the adjacent chips (figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 3, wherein the semiconductor chips are bonded to the second side of the interposer in an arrangement that minimizes distances between adjacent semiconductor chips bonded to the interposer ((figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 4, wherein diameters of the first solder bumps are greater than diameters of the second solder bumps (figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 5, wherein the interposer comprises silicon material and conductive lines and conductive vias formed in the silicon material, the conductive lines and conductive vias being configured to route signals (i) between chips of the plurality of semiconductor chips, and (ii) between the semiconductor chips and the PCB or package substrate (figure 8A; [0084-0092]). 



pertaining to claim 8, a semiconductor structure comprising: a plurality of semiconductor chips, wherein each of the semiconductor chips comprises a substrate with one or more transistors or integrated circuits formed thereon; first solder bumps on a top surface of each of the plurality of semiconductor chips; an interposer having a first side bonded to the plurality of semiconductor chips through the first solder bumps in an arrangement that includes air gaps separating adjacent semiconductor chips, wherein the air gaps abut respective side surfaces of the adjacent semiconductor chips; and a printed circuit board (PCB) or package substrate bonded to the interposer through second solder bumps disposed on a second side of the interposer (figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 9, wherein the first solder bumps are separated by a first bump-to-bump pitch and the second solder bumps are separated by a second bump-to-bump pitch that is greater than the first bump-to-bump pitch interposer(figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 10, wherein the plurality of semiconductor chips is bonded to the first side of the interposer in an arrangement that minimizes distances between adjacent semiconductor chips bonded to the interposer interposer (figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 11, wherein diameters of the second solder bumps are greater than diameters of the first solder bumps interposer ((figure 8A; [0084-0092]). 
Yim teaches, pertaining to claim 16, wherein each of the semiconductor chips comprises a substrate with one or more transistors or integrated circuits formed 
Yim teaches, pertaining to claim 17, wherein the adjacent semiconductor chips are electrically isolated (figure 6A; [0014-0016]). 
Yim teaches, pertaining to claim 18, the plurality of semiconductor chips are bonded to the first side of the interposer in an arrangement that minimizes distances between adjacent semiconductor chips bonded to the interposer interposer (figure 6A; [0014-0016]). 
Yim teaches, pertaining to claim 19, wherein diameters of the second solder bumps are greater than diameters of the first solder bumps interposer (figure 6A; [0014-0016]). 
Yim teaches, pertaining to claim 21, wherein the plurality of semiconductor chips are bonded to the interposer via flip-chip bonding ([0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US PGPub 2011/0215451, hereinafter referred to as “Yim”) as applied to claims 1 and 8 above, and further in view of Chiu et al (US PGPub 2015/0048503, hereinafter referred to as “Chiu”).
Yim discloses the semiconductor device substantially as claimed.  See the rejection above.

Yim fails to show, pertaining to claim 6, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material. 

Chiu teaches, pertaining to claim 6, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material, in the method of Yim, according to the teachings of Chiu, with the motivation of improving re-routability of the chip on wafer (CoW) package.

Yim fails to show, pertaining to claim 12, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material. 

Chiu teaches, pertaining to claim 12, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material, in the method of Yim, according to the teachings of Chiu, with the motivation of improving re-routability of the chip on wafer (CoW) package.

pertaining to claim 13, wherein the first layer of III-V semiconductor material comprises gallium nitride.

Chiu teaches, pertaining to claim 13, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the first layer of III-V semiconductor material comprises gallium nitride, in the method of Yim, according to the teachings of Chiu, with the motivation of improving re-routability of the chip on wafer (CoW) package.
 

Yim fails to show, pertaining to claim 14, further comprising a second layer of III-V semiconductor material on the first layer of III-V semiconductor material, the second layer of III-V semiconductor material comprising aluminum gallium nitride (AlGaN).

Chiu teaches, pertaining to claim 14, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, further comprising a second layer of III-V semiconductor material on the first layer of III-V semiconductor material, the second 

Yim fails to explicitly show, pertaining to claims 7 and 15, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material, and wherein the forming of a semiconductor chip of the plurality of semiconductor chips comprises: forming a second layer of III-V semiconductor material on the first layer of III-V semiconductor material, wherein the one or more transistors or integrated circuits comprise a high electron mobility transistor (HEMT) that includes the first layer of III-V semiconductor material and the second layer of III-V semiconductor material.

Chiu teaches, pertaining to claims 7 and 15, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material, and wherein the forming of a semiconductor chip of the plurality of semiconductor chips comprises: forming a second layer of III-V semiconductor material on the first layer of III-V semiconductor material, wherein the one or more transistors or integrated circuits comprise a high electron mobility transistor (HEMT) that includes the first layer 

Yim fails to show, pertaining to claim 20, wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material and a second layer of III-V semiconductor material on the first layer of III-V semiconductor material; wherein the first layer of III-V semiconductor material comprises gallium nitride (GaN); and wherein the second layer of III-V semiconductor material comprising aluminum gallium nitride (AlGaN).
Chiu teaches, pertaining to claim 20, that the substrate can be III-V compound semiconductors ([0010]). In addition, Chiu provides the advantages of improving re-routablity of the chip on wafer (CoW) package ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the one or more transistors or integrated circuits include a first layer of III-V semiconductor material and a second layer of III-V semiconductor material on the first layer of III-V semiconductor material; wherein the first layer of III-V semiconductor material comprises gallium nitride (GaN); and wherein the second layer of III-V semiconductor material comprising aluminum gallium nitride (AlGaN), in the method of Chiu, according to the teachings of Chiu, with the motivation of improving re-routability of the chip on wafer (CoW) package.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/03/20, with respect to the rejection(s) of claim(s) 1-10 and 12-21 under 102(a)(1) as being anticipated by Chiu et al. (US PGPub 2015/0048503, hereinafter referred to as “Chiu”); under 35 U.S.C. 103 as being unpatentable over Chiu et al (US PGPub 2015/0048503, hereinafter referred to as “Chiu”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yim et al. (US PGPub 2011/0215451, hereinafter referred to as “Yim”) and under 35 U.S.C. 103 as being unpatentable over Yim et al. (US PGPub 2011/0215451, hereinafter referred to as “Yim”) as applied to claims 1 and 8 above, and further in view of Chiu et al (US PGPub 2015/0048503, hereinafter referred to as “Chiu”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 10, 2021